United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-2684
                                     ___________

Shirley J. Miller,                       *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Kenneth S. Apfel,                        *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                     ___________

                          Submitted: March 3, 1998
                              Filed: March 19, 1998
                                   ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

      Shirley J. Miller appeals the district court&s1 grant of summary judgment affirming
the Social Security Commissioner&s decision to deny Miller&s applications for disability
insurance benefits and supplemental security income after a hearing before an
administrative law judge (ALJ). For reversal, Miller argues the ALJ failed to propound
an accurate hypothetical question to the vocational expert (VE) during the hearing,
because in describing impairments and functional limitations the ALJ failed to


      1
       The Honorable William A. Knox, United States Magistrate Judge for the
Western District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
include Miller&s headaches and dizziness. Miller also contends, given her extensive
history of head injuries and statements in the record as to depression, there was sufficient
basis to raise an issue as to her mental and psychological capacity to engage in work-
related activities.

        Having carefully reviewed the record, we conclude the Commissioner&s decision
is supported by substantial evidence in the record as a whole. See McClees v. Shalala,
2 F.3d 301, 302 (8th Cir. 1993) (standard of review). Although the ALJ did not include
Miller&s headaches in the hypothetical posed to the VE, the ALJ expressly found Miller&s
testimony as to the severity of her impairments and attendant symptoms not credible, and
that finding was supported by the record as a whole. See House v. Shalala, 34 F.3d 691,
694 (8th Cir. 1994) (ALJ was not required to include claimant&s subjective complaints
of headaches in hypothetical question posed to VE where ALJ&s discrediting of
complaints of disabling headaches was supported by record as whole); Miller v. Shalala,
8 F.3d 611, 613-14 (8th Cir. 1993) (per curiam) (VE&s testimony amounts to substantial
evidence if question asked included precisely impairments that ALJ accepted as true).



      In addition, there was no evidence Miller sought treatment for a mental
impairment, and she affirmatively stated at the hearing that she did not suffer from any
mental problems. The ALJ therefore was not required to complete a Psychiatric Review
Technique Form based on Miller&s potential mental problems. See 20 C.F.R. §
404.1520a(b).

      We affirm the judgment of the district court.




                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-